UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CLEVEN LEWIS ROBERSON,                 
               Plaintiff-Appellant,
                 v.
                                                   No. 00-1880
KENNETH S. APFEL, Commissioner of
Social Security Administration,
                Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                        (CA-99-3544-MJG)

                      Submitted: October 26, 2000

                      Decided: November 6, 2000

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Cleven Lewis Roberson, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Allen F. Loucks, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         ROBERSON v. APFEL

                              OPINION

PER CURIAM:

  Cleven Lewis Roberson appeals the district court’s dismissal with-
out prejudice of his petition for judicial review of the denial of dis-
ability benefits. We affirm.

   Roberson applied to the Social Security Administration ("SSA")
for disability benefits. After an administrative law judge denied relief,
Roberson sought review by the SSA’s Appeals Council. After waiting
seven months for a decision by the Council, Roberson filed for judi-
cial review. The district court dismissed, ruling it could not review an
SSA action without a final decision by the Appeals Council. This
decision was correct. See Sims v. Apfel, 120 S. Ct. 2080, 2083 (2000).

   In addition to challenging the denial of benefits, Roberson asserts
on appeal that the district court and the SSA attorneys conducted
themselves improperly. He cites only one example of such alleged
impropriety: the district court’s allowing the SSA sixty rather than
twenty days to answer Roberson’s complaint. In fact, Fed. R. Civ. P.
12(a)(3) establishes a sixty-day deadline for federal agencies to file
answers. Thus, we find no support for Roberson’s allegations of
impropriety.

  Accordingly, we affirm the judgment of the district court. Further-
more, we deny Roberson’s motions for "enforcement of an agency
order" and for default judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED